Citation Nr: 1440366	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

 Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert E. Embree, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1959 to January 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran filed a notice of disagreement in July 2010 and was provided with a statement of the case in November 2010.  The Veteran perfected his appeal with a January 2011 VA Form 9.  

In September 2012, the Veteran testified at a videoconference hearing before the undersigned.  Unfortunately, no hearing transcript was able to be prepared.  The Veteran was notified of this and afforded the opportunity for another Board hearing in October 2012.  However, to date, the Veteran has not responded and the Board considers this a denial of the right to another hearing.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2009 to February 2014.  


FINDING OF FACT

A respiratory disorder did not manifest during service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b) (2013).  These notice requirements were accomplished in a letter sent in October 2008.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service private and VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded a VA examination in July 2009, an addendum opinion in February 2011, and another VA examination in January 2012.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners based their conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

The Veteran contends that his respiratory disorder is due to his military service, to include exposure to asbestos and in-service pneumonia. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and core pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is pre-service or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims. In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

Turning to the evidence of record, the Veteran has a current diagnosis of mild restrictive disease, as evidenced by the July 2009 VA examination; chronic bronchitis and chronic obstructive pulmonary disease (COPD) as evidenced by the February 2011 VA examination and January 2012 VA examinations respectively; and sinusitis, as evidenced by a December 2009 private treatment record.  

The Veteran's DD-214 shows that the Veteran's military occupational specialty was fire control technician.  The Veteran's personnel records show that the Veteran served aboard the USS Waller, USS Sampson, and USS Berkeley.  The Board finds that asbestos exposure is consistent with the Veteran's MOS and will thus acknowledge that the Veteran was exposed to asbestos during active service.  

Additionally, the Veteran's service treatment records show that on December 4, 1962, the Veteran was treated for an upper respiratory infection.  The Veteran's chest was noted as clear.  On December 6, 1962, the Veteran was treated for a sore throat.  The Veteran was noted as having a cough and his chest was noted as clear.  On December 11, 1962, the Veteran was treated for fever and chills.  The Veteran was diagnosed with a bacterial upper respiratory infection and pharyngitis.  On December 12, 1962, the Veteran was diagnosed with pneumonia.  The Veteran was then hospitalized.  A December 26, 1962, discharge physical examination revealed that the Veteran's chest was clear with increased breath sound throughout and no rales.  The examiner noted that during the stay the Veteran had a nonproductive cough with one episode of pinkish sputum.  The Veteran's chest remained clear in spite of the severe coughing, and a repeat chest x-ray on December 17, 1962, was negative.  The examiner noted that the Veteran's paroxysmal cough persisted and he was seen by the ENT (ear, nose, and throat) department.  The examination was not remarkable except for an aphthous ulcer on the left anterior tonsillar pillar.  The Veteran was prescribed streptomycin and penicillin and he remained afebrile and his cough continued to diminish.  The Veteran was discharged to full duty on December 26, 1962, fully ambulatory and free of cough.  

A February 1963 extension of enlistment report of medical examination shows that the Veteran's lungs and chest were noted as normal.  The Veteran's chest x-ray was normal.  The Veteran was noted as having problems with cervical arthritis, hemorrhoids, bilateral pes planus, and defective vision.  The Veteran was found to be physically qualified for extension of enlistment.  

On December 4, 1963, the Veteran was treated for a cold with a cough and was prescribed cough medicine.  On December 6, 1963, the Veteran returned complaining that his cough was worse.  The Veteran was again prescribed cough medication.  On December 7, 1963, the Veteran presented with acute distress and was noted as coughing to the point of near spasms.  The examiner noted that this could possibly be psychosomatic in nature.  The Veteran was again prescribed cough medicine.  

The Veteran's January 1964 separation report of medical examination shows that the Veteran's lungs and chest were noted as normal and the Veteran's chest x-ray was negative.  

The Board finds that as the Veteran has currently diagnosed respiratory disorders and there is evidence of in-service exposure to asbestos and in-service treatment for respiratory conditions, the claim turns on whether the Veteran's currently diagnosed respiratory conditions are related to his military service.  

Post-service private treatment records dated September 1980 to December 1985 show that the Veteran was hospitalized for pneumonia from August 26, 1982, to September 15, 1982.  In December 1985, the Veteran was noted as having chronic bronchitis.  

Private treatment records dated November 1999 to April 2008 show that in November 2004 the Veteran was diagnosed with COPD.  In December 2005 the Veteran was noted as having pharyngitis and sinusitis.  In June 2006 the Veteran reported having pneumonia more than once in his life and several episodes of bronchitis.  The Veteran also reported that he had been told in the past he had emphysema.  

The Veteran was afforded a VA examination in July 2009.  The Veteran reported an onset of symptoms of shortness of breath 10 years prior with exacerbation over the prior two years.  The Veteran reported that he had been hospitalized three times for pneumonia, once in 1962, again in 1981 or 1983.  The Veteran reported that he began smoking at age 18 and quit in 1969 and smoked one pack per day.  After physical examination, the examiner diagnosed mild restrictive disease based on pulmonary function testing.  The examiner noted that the Veteran did have a one-time episode of pneumonia in 1962 and based on file review and diagnostics, the Veteran's current lung disease was less likely than not due to this one episode of pneumonia.  

In regards to asbestosis, the examiner noted that the 2004 x-ray showed hyperaeration of the lung fields with an increased AP to the diameter to the chest.  The x-ray also showed a mild prominence of peribronchial and instertial markings.  The 2009 x-ray showed that the lungs were hyperinflated and the lungs were clear.  The examiner also noted that chest radiographs in patients with asbestosis usually reveal small bilateral parenchymal opacities with multinodular or reticular pattern, often associated with pleural abnormalities.  The interstitial process typically begins in the lower lung zone and is associated with bilateral mid-lung zone plaques on the parietal pleura.  The examiner further noted that in the early stages of asbestosis, combined interstitial and pleural involvement may cause a hazy, "ground glass" appearance to the chest radiograph.  Honeycombing and upper lobe involvement develops in advanced stages of the disease.  Pleural involvement is a hallmark of asbestos exposure, whereas it is unusual in any other interstitial lung disorder.  The examiner concluded that the Veteran had no pathology on the 2009 chest x-ray to suggest asbestosis.  

On the Veteran's July 2010 notice of disagreement, the Veteran asserted that his pneumonia in the service was just the beginning of his respiratory problems.  The Veteran reported that in the 1970s he was a Chicago police officer and did not go to the doctor every time he was sick.  He reported that he would "just stop by" the emergency room and get a prescription from his doctor.  The Veteran reported that he was hospitalized three times for pneumonia, including once when he was off work for approximately three months.  The Veteran also asserted that once a person has a serious bout with pneumonia like him, the person becomes more susceptible to having the problem in the future.  

The Veteran submitted a January 2011 private opinion from Dr. A.  Dr. A reported that he was the Veteran's doctor for the prior 11 years and he had become familiar with the Veteran's problems.  Dr. A. stated that he could categorically state that the Veteran's history of recurrent pneumonias and respiratory problems that he has suffered from since he got out of the Navy in 1964 is more likely than not related to his military service.  Dr. A noted that the Veteran's x-rays have demonstrated a chronic obstructive pulmonary disease which is a condition that eventually becomes evident on x-rays after a long period of infections or exposures to smoke or pollutants.  

In a February 2011 VA addendum opinion, the VA examiner noted that the Veteran was hospitalized during service with a suspected viral infection followed by paroxysmal cough, exudative pharyngitis with anterior cervical lymphadenopathy and clear lungs with a normal chest x-ray.  The examiner disagreed with the in-service diagnosis of pneumonia.  The examiner noted that after reviewing the records the Veteran did not have any diagnosable abnormalities of his lung during his admission while in service and it seems as if he was being treated for issues of the pharynx.  The examiner noted that the Veteran had a cough and a cold in 1962 while in the service and it was noted that the cough may have been "psychosomatic".  The examiner noted that the Veteran had a normal lungs and a normal chest x-ray in 1964.  The examiner noted Veteran's post service treatment history.  The examiner concluded that the Veteran has COPD and chronic bronchitis which was more likely than not due to his smoking.  The examiner noted that the Veteran may also have issues with acute and/or chronic sinusitis.  The examiner concluded that it was less likely as not that any diagnosis the Veteran currently has is related to the episode in December 1962, nor did the episode in 1962 exacerbate his respiratory issues beyond the usual course.  

The examiner further noted that the episode in December 1962 did not cause the event in October 1982.  The examiner explained that he was unable to theorize how it would be possible for a viral pneumonia 20 years after a hospitalization to be in any way related.  The examiner also concluded that the episode in December 1962 did not cause any current respiratory disease.  The examiner explained that after reviewing the records, he found no evidence of pneumonia or any other pulmonary disease during the episode in December 1962.  The examiner also noted that the diagnosis in July 2009 was probably a misstatement.  The examiner explained that the Veteran does have mild restrictive lung disease but that it is more likely than not due to COPD.  The examiner further concluded that the Veteran's COPD and mild restrictive disease are more likely than not due to smoking and have not progressed beyond what would be medically expected as a result of the December 1962 event. 

In regards to the January 2011 private opinion, the examiner stated that Dr. A's logic and thought process was not at all clear to the examiner.  The examiner explained that he believed Dr. A. was attempting to act as the Veteran's advocate and trying to get him any support possible, even if the causation was not clear.  The examiner noted that Dr. A presumably based his statement on the Veteran's verbal history and did not thoroughly review the records of the December 1962 event.  The examiner explained that if Dr. A had reviewed the records and was asked, without the Veteran present, he would likely agree with the examiner's assessment that the Veteran's COPD and respiratory symptoms are more likely than not due to smoking and have nothing to do with the December 1962 event.  

The Veteran was afforded another VA examination in January 2012.  The examiner diagnosed COPD.  The examiner noted that the medical records for the hospitalization in 1962 document clear lung exam, normal chest x-rays, and normal white cell count.  The examiner concluded that this was not consistent with a diagnosis of pneumonia.  The examiner also noted that the Veteran reported he had several episodes of pneumonia over the ensuing years; however there is only one documented episode in October 1982.  

After physical examination, the examiner concluded that it was less likely as not that the current COPD is related to the illness documented in 1962 or to asbestos exposure or any other service related event.  The examiner explained that neither episodes of pneumonia or asbestos cause COPD.  The examiner noted that the 1962 hospitalization was for an acute and transitory illness.  The examiner noted that the illness was diagnosed as "pneumonia" although the chest exam and x-rays were clear and the symptoms sound more consistent with an upper respiratory and pharyngeal illness.  The examiner noted that in either case the Veteran recovered fully and responded favorably to the antibiotics.  The examiner noted that the Veteran's military separation examination included clear chest x-rays.  The examiner also concluded that although the Veteran's exposure to asbestos is considered highly probable, none of the chest x-rays included the current January 2012, demonstrate any suspicious findings of asbestosis.  The examiner noted that there are no other documented military events pertaining to lung disease, other than documentation that at the time the Veteran was a smoker.  

In regards to the January 2011private opinion, the examiner noted that there appear to be no in-service treatment records that would support a relationship between active duty events and the current lung condition.  The examiner noted that if in fact the Veteran had pneumonia in 1962, he fully recovered.  The examiner explained that there is no connection between acute and transitory episodes of pneumonia or asbestos exposure to COPD.  

The Board assigns, when taken together, great probative weight the July 2009, February 2011, and January 2012 VA examination reports.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the VA examiners are a VA nurse practitioner and VA medical doctor, respectively, and possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA reports are shown to have been based on a review of the Veteran's record, and are accompanied by a sufficient explanation and reference to x-rays and other clinical testing.  See Nieves-Rodriguez, supra; Stefl, supra.  The reports also take into consideration and discuss the Veteran's reported history of ongoing respiratory problems after service.  Furthermore, the Board notes that the February 2011 VA report clarified that the diagnosed mild restrictive disorder was caused by the Veteran's COPD. 

The Board acknowledges the January 2011 private opinion.  However, the opinion appears to be based on the Veteran's self-report of medical history as there is no clear indication that the examiner reviewed the Veteran's claims file.  Additionally, while the private physician noted that COPD is caused by a long history of exposure to smoke and pollutants, but fails to discuss the Veteran's ten year smoking history.  As such, the Board assigns no probative value to the January 2011 private opinion.  

The Board also acknowledges the Veteran's assertion that his respiratory disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of a respiratory condition, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his respiratory disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  In this regard, a diagnosis of an asbestos-related lung or respiratory disorder requires the administration and interpretation of specialized testing, to include X-rays and CT scans.  Additionally, the etiology of any lung or respiratory disorder, to include COPD, likewise requires specialized knowledge of the respiratory and pulmonary system, as well as the impact toxic substances such as chemicals, dust, and asbestos, have on it.  As such, the Board assigns no probative weight to the Veteran's assertions that his respiratory disorder is in any way related to his military service.  

Lastly, the Veteran is not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations.  The Board notes that the Veteran's currently diagnosed respiratory disorders are not considered chronic diseases under the statute.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for a respiratory disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.

ORDER

Entitlement to service connection for a respiratory disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


